 

DIRECTORS RESOLUTIONS OF

KINETIC GROUP INC.

(the “Company”)

 

WHEREAS:

 

A. YAROSLAV STARTSEV has consented to step down as President, CEO and as a
Member of the Board of Directors of the Company.     B. NIKOLAI KUZMIN has
consented to step down as Treasurer, Secretary, C.F.O., Principal Accounting
Officer, Principal Financial Officer and as a Member of the Board of Directors
of the Company.     C. NATHAN ROSENBERG has consented to act as a Member of the
Board of Directors of the Company and the new President, Secretary and Treasurer
of the Company.

 

BE IT RESOLVED THAT:

 

1. YAROSLAV STARTSEV, immediately after appointing Nathan Rosenberg as a Member
of the Board of Directors and President, Secretary and Treasurer of the Company,
has stepped down as President, CEO and as a Member of the Board of Directors of
the Company.     2. NIKOLAI KUZMIN, immediately after appointing Nathan
Rosenberg as a Member of the Board of Directors and President, Secretary and
Treasurer of the Company, has stepped down as Treasurer, Secretary, C.F.O.,
Principal Accounting Officer, Principal Financial Officer and as a Member of the
Board of Directors of the Company.     3. NATHAN ROSENBERG, who has consented to
act as a Member of the Board of Directors of the Company and as the President of
the Company, is appointed to the Board of Directors of the Company and as
President of the Company.

 

Effective date:                               , 2019

 

  /s/ Yaroslav Startsev   YAROSLAV STARTSEV       /s/ Nikolai Kuzmin   NIKOLAI
KUZMIN       /s/ Nathan Rosenberg   NATHAN ROSENBERG

 

   

 

 